BUSSEY, Presiding Judge.
This is an appeal from the County Court of Osage County, Oklahoma, where Petitioner in Error, James Raymond Pierse, was charged by information with the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor. He was tried by a jury who found him guilty, fixed his punishment at Ten (10) Days in the County Jail and assessed a fine of $250.00 and costs.
Judgment and Sentence was rendered in accordance with the verdict of the Jury and this matter set for oral argument on the 30th day of October, 1963. Motions to dismiss were duly filed by Counsel for the State and Petitioner in Error; under these circumstances we follow the rule that:
“The appellant has the right to dismiss his appeal when this can be done with*648out prejudice to the rights of the State and the administration of justice.” Edmondson v. State, Okl.Cr., 379 P.2d 866; and cases cited therein.
We have carefully examined the record and are of the opinion that Petitioner in Error’s Motion to Dismiss can be granted without prejudice to the rights of the State and the administration of justice; and accordingly direct that this appeal be dismissed and the Clerk of the Court of Criminal Appeals is directed to issue the Mandate.
NIX and JOHNSON, JJ., concur.